The defendant’s petition for certification for appeal from the Appellate Court, 40 Conn. App. 935 (AC 14243), is granted, limited to the following issues:
“1. Does General Statutes § 46b-127 authorize a conviction for manslaughter of a child who was validily transferred to the regular criminal docket to stand trial for murder?
“2. If the statute authorizes such a conviction, does the statute violate the child’s constitutional rights to equal protection or due process?”
*908The Supreme Court docket number is SC 15405.
Patricia A. King, in support of the petition.
Timothy J. Sugrue, executive assistant state’s attorney, in opposition.
Decided April 22, 1996